

DENTSPLY SIRONA INC.
2016 OMNIBUS INCENTIVE PLAN




Section 1. Purpose of Plan.


On September 15, 2015, DENTSPLY International Inc. (“Old DENTSPLY”), Sirona
Dental Systems Inc. (“Sirona”) and Dawkins Merger Sub Inc. entered into an
Agreement and Plan of Merger (as it may be amended, the “Merger Agreement”),
pursuant to which Dawkins Merger Sub Inc. will merge with and into Sirona, which
will thereupon become a wholly-owned subsidiary of Old DENTSPLY, which will
thereupon be renamed DENTSPLY SIRONA Inc. (such merger, the “Merger,” and the
effective time of the Merger the “Effective Time”).
The name of this Plan is the DENTSPLY SIRONA Inc. 2016 Omnibus Incentive Plan
(the “Plan”). The Plan will be effective as of the Effective Time, subject to
approval by the shareholders of Old DENTSPLY. The purposes of the Plan are to
provide a vehicle for administering certain equity incentive awards outstanding
in respect of the common stock of Sirona, par value $.01 per share which will be
assumed in the Merger, and to provide an additional incentive to selected
officers, employees, and non-employee directors and consultants/advisors of the
Company or its Affiliates whose contributions are essential to the growth and
success of the business of the Company and its Affiliates, in order to
strengthen the commitment of such persons to the Company and its Affiliates,
motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts will result in the long-term growth and profitability of the Company and
its Affiliates. To accomplish such purposes, the Plan provides that the Company
may grant Options, Share Appreciation Rights, Restricted Shares, Restricted
Share Units, Share Bonuses, Other Share-Based Awards, Cash Awards or any
combination of the foregoing.


Section 2. Definitions.


For purposes of the Plan, the following terms shall be defined as set forth
below:
“Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee.
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
“Authorized Officer” has the meaning set forth in Section 3(c) hereof.
“Award” means any Option, Share Appreciation Right, Restricted Shares,
Restricted Share Unit, Share Bonus, Other Share-Based Award , Cash Award or
Rollover Award granted or administered under the Plan.
“Award Agreement” means any written agreement, contract or other instrument or
document evidencing an Award.
“Base Price” has the meaning set forth in Section 8(b) hereof.
“Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Cash Award” means an Award granted pursuant to Section 12 hereof.
“Cause” has the meaning assigned to such term in the Award Agreement or in any
individual employment agreement with the Participant or, if any such agreement
does not define “Cause,” Cause means the Participant has (i) committed an act of
fraud against the Company, (ii) committed an act of malfeasance, recklessness,
or gross negligence that is materially injurious to the Company or its
customers, (iii) is indicted for, or convicted of, or pleads no contest to, a
felony or a crime involving Participant’s moral turpitude, or (iv) breaches any
confidentiality, non-competition, non-solicitation or assignment of inventions
covenants to which the Participant is a party with the Company or any
Affiliates.
“Change in Capitalization” means any (1) merger, amalgamation, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (2) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Shares, or other property), share split, reverse share split, subdivision
or consolidation, (3) combination or exchange of shares, or (4) other change in
corporate structure, which, in any such case, the Administrator determines, in
its sole discretion, affects the Common Shares such that an adjustment pursuant
to Section 5 hereof is appropriate.
“Change in Control” means an event set forth in any one of the following
paragraphs shall have occurred following the Effective Time:
(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (2) of paragraph (iii)
below; or
(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;
or
(iii) there is consummated a merger or consolidation of the Company (or any
direct or indirect parent or subsidiary of the Company) with any other company,
other than (1) a merger or consolidation which would result in the Beneficial
Owners of the voting securities of the Company outstanding immediately prior
thereto continuing to own, in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, more than 50% of the combined voting power of the
voting securities of the Company, the entity surviving such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof outstanding
immediately after such merger or consolidation, (2) a merger or consolidation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a subsidiary, the
ultimate parent thereof, or (3) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s, a surviving entity’s
or, if the Company or the entity surviving such merger or consolidation is then
a subsidiary, the ultimate parent’s then outstanding securities; or
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or any
parent thereof.
Notwithstanding the foregoing, (x) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Shares
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (y) if all or a portion of an Award
constitutes deferred compensation under Section 409A of the Code and such Award
(or portion thereof) is otherwise to be settled, distributed or paid on an
accelerated basis due to a Change in Control event that is not a “change in
control event” described in Treasury Regulation Section 1.409A-3(i)(5) or
successor guidance, if such settlement, distribution or payment would result in
additional tax under Section 409A of the Code, such Award (or the portion
thereof) shall vest at the time of the Change in Control (provided such
accelerated vesting will not result in additional tax under Section 409A of the
Code), but settlement, distribution or payment, as the case may be, shall not be
accelerated.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto.
“Committee” means the Human Resources Committee of the Board or such other
committee or subcommittee the Board may appoint to administer the Plan. Unless
the Board determines otherwise, the Committee shall be composed of at least two
individuals who meet the qualifications of (i) an “outside director” within the
meaning of Section 162(m) of the Code (but only to the extent necessary and
desirable to maintain qualification of Awards as “performance-based
compensation” under Section 162(m) of the Code), (ii) a “non-employee director”
within the meaning of Rule 16b-3 and (iii) any other qualifications required by
the applicable stock exchange on which the Common Shares are traded. If at any
time or to any extent the Board shall not administer the Plan, then the
functions of the Administrator specified in the Plan shall be exercised by the
Committee. Except as otherwise provided in a Charter governing operation of the
Committee or in the Company’s by-laws, as amended from time to time, any action
of the Committee with respect to the administration of the Plan shall be taken
by a majority vote at a meeting at which a quorum is duly constituted or
unanimous written consent of the Committee’s members.
“Common Shares” means the common shares, par value U.S. $0.01 per share, of the
Company.
“Company” means DENTSPLY SIRONA Inc., a Delaware corporation (or any successor
company, except as the term “Company” is used in the definition of “Change in
Control” above).
“Covered Employee” has the meaning ascribed to the term “covered employee” set
forth in Section 162(m) of the Code.
“Disability” means the inability of a Participant to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which is expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than twelve (12) months.
“Effective Date” has the meaning set forth in Section 21 hereof.
“Effective Time” has the meaning set forth in Section 1 hereof.
“Eligible Recipient” means an officer, employee, or non-employee director of the
Company or any Affiliate of the Company or any consultant or advisor to the
Company or any Affiliate of the Company who is a natural person, in any event
who has been selected as an eligible participant by the Administrator; provided,
however, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, an Eligible Recipient of an Option or
a Share Appreciation Right means an employee, non-employee director or
consultant/advisor of the Company or any Affiliate of the Company with respect
to whom the Company is an “eligible issuer of service recipient stock” within
the meaning of Section 409A of the Code; and provided, further, that an Eligible
Recipient of an ISO means an individual who is an employee of the Company or a
Subsidiary thereof.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Executive Officer” means an officer of the Company who is subject to the
liability provisions of Section 16 of the Exchange Act.
“Exercise Price” means, with respect to any Option, the per Share price at which
a holder of such Option may purchase Common Shares issuable upon the exercise of
such Option.
“Fair Market Value” of a Common Share or another security as of a particular
date shall mean the fair market value as determined by the Administrator in its
sole discretion; provided, however, (i) if the Common Share or other security is
admitted to trading on a national securities exchange, the fair market value on
any date shall be the closing sale price reported on such date (or if such date
is not a trading day, on the last preceding date on which there was a sale of a
Common Share or other security on such exchange), or (ii) if the Common Share or
other security is then traded in an over-the-counter market, the fair market
value on any date shall be the average of the closing bid and asked prices for
the Common Share or other security in such over-the-counter market on such day
(or, if none, for the last preceding date on which there was a sale of a Common
Share or other security in such market).
“Free Standing Right” has the meaning set forth in Section 8(a) hereof.
“Good Reason” in respect of any Change in Control has the meaning assigned to
such term in the Award Agreement or in any individual employment or severance
agreement with the Participant or, if any such agreement does not define “Good
Reason,” means termination of employment as a result of any reduction in the
employee’s annual base salary as in effect immediately prior to the Change in
Control; provided that the Participant provides written objection thereto within
thirty (30) days of such reduction, and the Company does not reverse such
reduction (or waives its right to do so) within thirty (30) days of receiving
that written objection and the Participant resigning within thirty (30) days
following the expiration of that cure period (or waiver, as the case may be).
“ISO” means an incentive stock option within the meaning of Section 422 of the
Code.
“Legacy DENTSPLY Shares” has the meaning set forth in Section 4(a) hereof.
“Merger” has the meaning set forth in Section 1 hereof.
“Merger Agreement” has the meaning set forth in Section 1 hereof.
“Old DENTSPLY” has the meaning set forth in Section 1 hereof.
“Option” means an option to purchase Common Shares granted pursuant to Section 7
hereof.
“Other Share-Based Award” means an Award granted pursuant to Section 10 hereof.
“Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, any permitted assigns, and, upon his or her death, his
or her successors, heirs, executors and administrators, as the case may be.
“Performance Goals” means performance goals based on one or more of the
following criteria: net sales (with or without precious metal content); sales
growth; operating income; margins, gross or operating margins, or cash margins;
net earnings or net income (before or after taxes); pre- or after-tax income
(before or after allocation of corporate overhead and bonus); operating income
(before or after taxes); net operating profit (before or after taxes); earnings
before or after tax; net sales; earnings before interest and taxes; earnings
before interest, taxes, depreciation and amortization; cash flow (including, but
not limited to, operating cash flow, free cash flow, cash flow return on
capital, cash flow return on investment, and cash flow per share (before or
after dividends); gross or net margin; net operating profit (before or after
taxes); earnings per share (whether on a pre-tax, after-tax, operational or
other basis); basic or diluted earnings per share (before or after taxes); share
price (including, but not limited to, growth measures, market capitalization
and/or total stockholder return); gross profit or gross profit growth; ratio of
debt to debt plus equity; credit quality or debt ratings; capital expenditures;
expenses or expense levels; expense or cost targets; ratio of operating earnings
to revenues or any other operating ratios; revenue, net revenue, net revenue
growth or product revenue growth; return measures (including, but not limited
to, return on assets, net assets, capital, total capital, tangible capital,
invested capital, equity, sales, or total stockholder return); working capital
targets; the extent to which business goals are met; measures of economic value
added, or economic value-added models or equivalent metrics; objective measures
of customer satisfaction; the accomplishment of mergers, acquisitions,
dispositions, or similar extraordinary business transactions; price of the
Company’s Common Shares; management of costs; return on assets, net assets,
invested capital, equity, or stockholders’ equity; market share; market
penetration; addition of new markets; inventory levels, inventory turn or
shrinkage; regulatory compliance; regulatory approval for commercialization of
new products; total return to stockholders; debt targets; inventory control;
stockholder equity; or implementation, completion or attainment of measurable
objectives with respect to recruiting and maintaining personnel. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or any Affiliate thereof, or a division or strategic
business unit of the Company or any Affiliate thereof, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Administrator. The
Performance Goals may include a threshold level of performance below which no
payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur). Each of the foregoing Performance Goals may
be determined in accordance with generally accepted accounting principles (to
the extent determined by the Administrator to be desirable) and shall be subject
to certification by the Administrator; provided, that, to the extent permitted
by Section 162(m) of the Code to the extent applicable, the Administrator shall
have the authority to make equitable adjustments to the Performance Goals in
recognition of unusual or non-recurring events affecting the Company or any
Affiliate thereof or the financial statements of the Company or any Affiliate
thereof, including, but not limited to, one or more of the following: (i) items
related to a change in applicable accounting standards; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the performance period; (vii) items related to the sale or
disposition of a business or segment of a business; (viii) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards; (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the performance
period; (x) any other items of significant income or expense which are
determined to be appropriate adjustments; (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii) items
related to amortization of acquired intangible assets; (xiii) items that are
outside the scope of the Company’s core, on-going business activities; (xiv)
items related to acquired in-process research and development; (xv) items
relating to changes in tax laws; (xvi) items relating to major licensing or
partnership arrangements; (xvii) items relating to asset impairment charges;
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements; (xix) items attributable to expenses incurred in
connection with a reduction in force or early retirement initiative; (xx) items
relating to foreign exchange or currency transactions and/or fluctuations; or
(xxi) any other event determined to be extraordinary or unusual in nature or
infrequent in occurrence.
“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or its Subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Shares of the Company.
“Plan” has the meaning set forth in Section 1 hereof.
“Prior DENTSPLY Plans” means the (i) 2010 DENTSPLY International Inc. 2010
Equity Incentive Plan, (ii) DENTSPLY International Inc. 2002 Amended and
Restated Equity Incentive Plan and (iii) DENTSPLY International Inc. 1998 Stock
Option Plan.
“Prior Sirona Plans” means the (i) Sirona Dental Systems, Inc. 2015 Long-Term
Incentive Plan, (ii) Sirona Dental Systems, Inc. 2006 Equity Incentive Plan,
(iii) Schick Technologies 1997 Stock Option Plan for Non-Employee Directors and
(iv) Schick Technologies 1996 Stock Option Plan.
“Public Shares” has the meaning set forth in Section 15(c) hereof.
“Related Right” has the meaning set forth in Section 8(a) hereof.
“Restricted Shares” means Shares granted pursuant to Section 9 hereof subject to
certain restrictions that lapse at the end of a specified period or periods.
“Restricted Share Unit” means the right, granted pursuant to Section 9 hereof,
to receive the Fair Market Value of a Common Share or, in the case of an Award
denominated in cash, to receive the amount of cash per unit that is determined
by the Administrator in connection with the Award.
“Retirement” means the termination of a Participant’s employment (i) upon or
after attainment of age 65 or (ii) as otherwise provided in an Award Agreement.
“Rollover Award” has the meaning set forth in Section 13 hereof.
“Rule 16b-3” has the meaning set forth in Section 3(a) hereof.
“Sirona” has the meaning set forth in Section 1 hereof.
“Sirona Awards” has the meaning set forth in Section 13 hereof.
“Shares” means Common Shares reserved for issuance under the Plan, as adjusted
pursuant to the Plan, and any successor (pursuant to a merger, amalgamation,
consolidation or other reorganization) security.
“Share Appreciation Right” means the right to receive, upon exercise of the
right, the applicable amounts as described in Section 8 hereof.
“Share Bonus” means a bonus payable in fully vested Common Shares granted
pursuant to Section 11 hereof.
“Subsidiary” means, with respect to any Person, as of any date of determination,
any other Person as to which such first Person owns or otherwise controls,
directly or indirectly, more than 50% of the voting shares or other similar
interests or a sole general partner interest or managing member or similar
interest of such other Person.
“Transfer” has the meaning set forth in Section 19 hereof.


Section 3. Administration.


(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and as determined, in the sole discretion of
the Administrator, desirable to maintain qualification of Awards as
performance-based compensation under Section 162(m) of the Code) and, to the
extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).
(b) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:
(1) to select those Eligible Recipients who shall be Participants;
(2) to determine whether and to what extent Options, Share Appreciation Rights,
Restricted Shares, Restricted Share Units, Share Bonuses, Other Share-Based
Awards, Cash Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;
(3) to determine the number of Shares to be covered by each Award granted
hereunder;
(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to, (i)
the restrictions applicable to Restricted Shares or Restricted Share Units and
the conditions under which restrictions applicable to such Restricted Shares or
Restricted Share Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and the Base Price
of each Share Appreciation Right, (iv) the vesting schedule applicable to each
Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards);
(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;
(6) to determine the Fair Market Value in accordance with the terms of the Plan;




















(7) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;
(8) to determine whether a Participant is terminated by the Company for Cause;
(9) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(10) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or qualifying
for favorable tax treatment under applicable foreign laws, which rules and
regulations may be set forth in an appendix or appendices to the Plan; and
(11) to construe and interpret the terms and provisions of the Plan and any
Award issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c) To the extent permitted by applicable law, the Board may, by resolution,
authorize one or more Executive Officers (each, an “Authorized Officer”) to do
one or both of the following on the same basis as (and as if the Authorized
Officer for such purposes were) the Administrator: (i) designate Eligible
Recipients to receive Awards and (ii) determine the size of any such Awards;
provided, however, that the Board shall not delegate such responsibilities to
any Executive Officer for Awards to an Eligible Recipient who is an Executive
Officer, a non-employee director of the Company, a Covered Employee or a more
than 10% Beneficial Owner of any class of the Company’s equity securities that
is registered pursuant to Section 12 of the Exchange Act, as determined in
accordance with Section 16 of the Exchange Act. The Authorized Officer(s) shall
report periodically to the Board or Committee regarding the nature and scope of
the Awards granted by them pursuant to this Section 3(c).
(d) Subject to Section 5 hereof, neither the Board nor the Committee shall have
the authority to reprice or cancel and regrant any Award at a lower exercise,
base or purchase price or cancel any Award with an exercise, base or purchase
price in exchange for cash, property or other Awards without first obtaining the
approval of the Company’s shareholders.
(e) Any Award granted hereunder shall provide for a vesting period or
performance period, as applicable, of at least one year following the date of
grant. Notwithstanding the preceding sentence, Awards representing a maximum of
five percent (5%) of the Shares initially reserved for issuance under Section
4(a) hereof less the number attributable to Rollover Awards and less the number
of Legacy DENTSPLY Shares may be granted hereunder without any such minimum
vesting condition. Notwithstanding the provisions of this Section 3(e),
forfeiture conditions applicable to an Award shall lapse and such Awards shall
be deemed fully vested and any performance conditions imposed with respect to
such Awards shall be deemed to be achieved at the target level of performance
upon a Participant’s termination of employment by reason of death or Disability,
and, except to the extent determined by the Administrator to be necessary or
appropriate in respect of Awards subject to Section 14 hereof, an Award
Agreement may provide that the forfeiture conditions applicable to an Award
shall lapse and such Awards shall be deemed fully vested and any performance
conditions imposed with respect to such Awards shall be deemed to be achieved at
such level as may be set forth in the Award Agreement upon a Participant’s
termination of employment by reason of Retirement.
(f) Unless otherwise provided in an Award Agreement, if a Participant’s
employment with the Company, a Subsidiary or an Affiliate terminates (i) as a
result of death, Disability or Retirement, the Participant (or personal
representative in the case of death) shall be entitled to exercise all or any
part of any vested Option or Share Appreciation Right for a period of up to one
(1) year from such date of termination, (ii) as a result of Cause, the
Participant shall not be entitled to exercise all or any part of any Option or
Share Appreciation Right, whether or not then vested, and (iii) for any other
reason, the Participant shall be entitled to exercise all or any part of any
vested Option or Share Appreciation Right for a period of up to ninety (90) days
from such date of termination. In no event, however, shall any Option or Share
Appreciation Right be exercisable past the term established in the Award
Agreement. Any vested Option or Share Appreciation Right which is not exercised
before the earlier of (i) the dates provided above or other applicable date
provided in the Award Agreement or (ii) its term shall expire. Unless otherwise
provided in an Award Agreement, all unvested Awards shall be forfeited upon
termination of employment.
(g) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee (including an Authorized Officer), shall be
personally liable for any action, omission, determination, or interpretation
taken or made in good faith with respect to the Plan, and all members of the
Board or the Committee and any such officer or employee shall, to the maximum
extent permitted by law, be fully indemnified and protected by the Company in
respect of any such action, omission, determination or interpretation.


Section 4. Shares Reserved for Issuance; Certain Limitations.


(a) Subject to the other provisions of this Section 4 and adjustment as provided
by Section 5 hereof, the maximum number of Common Shares reserved for issuance
under the Plan shall be equal to 25,000,000 Common Shares, plus (i) the number
of Common Shares subject to awards that are outstanding under the Prior DENTSPLY
Plans immediately before the Effective Time and that terminate or otherwise
expire without a distribution of Common Shares (“Legacy DENTSPLY Shares”), and
(ii) the number of Common Shares subject to Rollover Awards. For the avoidance
of doubt, the number of Common Shares reserved for issuance under this Section
4(a) does not include any shares that were available for issuance under the
Prior DENTSPLY Plans or Prior Sirona Plans but that were not subject to
outstanding awards under such plans immediately before the Effective Time.
(b) Any Common Shares granted as Restricted Shares, Restricted Share Units, a
Share Bonus or Other Share-Based Awards (but in any event exclusive of Rollover
Awards) shall be counted against the Common Shares reserved pursuant to Section
4(a) hereof as 3.09 Shares for each Share granted, and any Common Shares granted
as Options or Share Appreciation Rights shall be counted against the Common
Shares reserved pursuant to Section 4(a) hereof as 1.0 Share for each Share
granted.
(c) Notwithstanding anything in this Plan to the contrary, and subject to
adjustment as provided by Section 5 hereof, from and after such time, if any, as
the Plan is subject to Section 162(m) of the Code:
(1) No Eligible Recipient other than a non-employee director of the Company will
be granted Awards covering more than 1,000,000 Common Shares in the aggregate
during any calendar year.
(2) No Eligible Recipient other than a non-employee director of the Company will
be granted Cash Awards payable in the aggregate in excess of $10,000,000 during
any calendar year.
(d) No Eligible Recipient who is a non-employee director of the Company will be
granted Awards valued at more than $1,000,000 during any calendar year (with
Cash Awards measured for this purpose by their value upon payment and any other
Awards measured for this purpose at their grant date fair value as determined
for the Company’s financial reporting purposes).
(e) All of the Common Shares available for issuance under the Plan may be made
subject to an Award that is an ISO.
(f) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares held in treasury that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any Shares subject to an Award (including Rollover Awards) are
forfeited, cancelled, exchanged or surrendered or if an Award (including
Rollover Awards) otherwise terminates or expires without a distribution of
Shares to the Participant, the Shares with respect to such Award shall, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, again be available for Awards under the Plan. Notwithstanding the
foregoing, Shares that are exchanged by a Participant or withheld by the Company
as full or partial payment in connection with any Option or Share Appreciation
Right under the Plan, as well as any Shares exchanged by a Participant or
withheld by the Company or any Subsidiary to satisfy the tax withholding
obligations related to any Award, shall not be available for subsequent Awards
under the Plan, and notwithstanding that a Share Appreciation Right is settled
by the delivery of a net number of Common Shares, the full number of Common
Shares underlying such Share Appreciation Right shall not be available for
subsequent Awards under the Plan. Upon the exercise of any Award granted in
tandem with any other Awards, such related Awards shall be cancelled to the
extent of the number of Shares as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan. In addition, (i) to the extent an Award
(including Rollover Awards) is denominated in Common Shares, but paid or settled
in cash, the number of Common Shares with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) Common Shares underlying Awards that can only be settled in cash
shall not be counted against the aggregate number of Common Shares available for
Awards under the Plan.


Section 5. Equitable Adjustments.


(a) In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of Common
Shares reserved for issuance under the Plan and the maximum number of Common
Shares or cash that may be subject to Awards granted to any Participant in any
calendar year, (ii) the kind and number of securities subject to, and the
Exercise Price or Base Price of, any outstanding Options and Share Appreciation
Rights granted under the Plan, and (iii) the kind, number and purchase price of
Common Shares, or the amount of cash or amount or type of other property,
subject to outstanding Restricted Shares, Restricted Share Units, Share Bonuses
and Other Share-Based Awards granted under the Plan; provided, however, that any
fractional shares resulting from the adjustment shall be eliminated. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion.
(b) Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
for the cancellation of any outstanding Award in exchange for payment in cash or
other property having an aggregate Fair Market Value equal to the Fair Market
Value of the Common Shares, cash or other property covered by such Award,
reduced by the aggregate Exercise Price or Base Price thereof, if any; provided,
however, that if the Exercise Price or Base Price of any outstanding Award is
equal to or greater than the Fair Market Value of the Common Shares, cash or
other property covered by such Award, the Administrator may cancel such Award
without the payment of any consideration to the Participant.
(c) With respect to ISOs, any adjustment pursuant to this Section 5 shall be
made in accordance with the provisions of Section 424(h) of the Code and any
regulations or guidance promulgated thereunder. No adjustment pursuant to this
Section 5 shall cause any Award which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of Section 409A of the Code.
(d) The determinations made by the Administrator pursuant to this Section 5
shall be final, binding and conclusive.


Section 6. Eligibility.


The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals who qualify as
Eligible Recipients.


Section 7. Options.


(a) General. Each Participant who is granted an Option shall enter into an Award
Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option. The
provisions of each Option need not be the same with respect to each Participant.
More than one Option may be granted to the same Participant and be outstanding
concurrently hereunder. Options granted under the Plan shall be subject to the
terms and conditions set forth in this Section 7 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable and set forth in the applicable Award
Agreement. No Option granted hereunder shall be an ISO unless it is designated
as such in the applicable Award Agreement.
(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of the related Common Shares on
the date of grant.
(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.
(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established Performance Goals or other performance goals, as shall be
determined by the Administrator in the applicable Award Agreement. The
Administrator may also provide that any Option shall be exercisable only in
installments. Notwithstanding anything to the contrary contained herein, an
Option may not be exercised for a fraction of a share.
(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing.
(f) Rights as Shareholder. A Participant shall have no rights to dividends or
distributions or any other rights of a shareholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 18 hereof.
(g) Termination of Employment or Service. Subject to Sections 3(e) and 3(f)
hereof, in the event of the termination of employment or service with the
Company and all Affiliates thereof of a Participant who has been granted one or
more Options, such Options shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement.
(h) Special ISO Provisions. No ISO shall be granted to any Eligible Recipient if
such Eligible Recipient owns, immediately prior to the grant of the ISO, stock
representing more than 10% of the voting power or more than 10% of the value of
all classes of stock of the Company or a parent or a Subsidiary, unless the
purchase price for the stock under such ISO shall be at least 110% of its Fair
Market Value at the time such ISO is granted and the ISO, by its terms, shall
not be exercisable more than five years from the date it is granted. In
determining such stock ownership, the provisions of Section 424(d) of the Code
shall be controlling.


Section 8. Share Appreciation Rights.


(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Right” or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made, the number of Shares to be awarded, the Base
Price, and all other conditions of Share Appreciation Rights. Notwithstanding
the foregoing, no Related Right may be granted for more Shares than are subject
to the Option to which it relates. The provisions of Share Appreciation Rights
need not be the same with respect to each Participant. Share Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.
(b) Base Price. Each Share Appreciation Right shall be granted with a base price
that is not less than one hundred percent (100%) of the Fair Market Value of the
related Common Shares on the date of grant (such amount, the “Base Price”).
(c) Awards; Rights as Shareholder. A Participant shall have no rights to
dividends or any other rights of a shareholder with respect to the Common
Shares, if any, subject to a Share Appreciation Right until the Participant has
given written notice of the exercise thereof and has satisfied the requirements
of Section 18 hereof.
(d) Exercisability.
(1) Share Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement (which may
include, but not be limited to, achievement of pre-established Performance Goals
or other performance goals).
(2) Share Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.
(e) Consideration Upon Exercise.
(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value as of the date of exercise over
the Base Price per share specified in the Free Standing Right, multiplied by
(ii) the number of Shares in respect of which the Free Standing Right is being
exercised.
(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value as of the
date of exercise over the Exercise Price specified in the related Option,
multiplied by (ii) the number of Shares in respect of which the Related Right is
being exercised. Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.
(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash).
(f) Termination of Employment or Service. Subject to Sections 3(e) and 3(f)
hereof:
(1) in the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement; and
(2) in the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
(g) Term.
(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.
(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.


Section 9. Restricted Shares and Restricted Share Units.


(a) General. Restricted Shares and Restricted Share Units may be issued either
alone or in addition to other awards granted under the Plan. The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
Restricted Shares or Restricted Share Units shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Shares or Restricted Share Units; the period of time
prior to which Restricted Shares or Restricted Share Units become vested and
free of restrictions on Transfer (the “Restricted Period”); the Performance
Goals or other performance goals (if any) upon whose attainment the Restricted
Period shall lapse in part or full; and all other conditions of the Restricted
Shares and Restricted Share Units. If the restrictions, performance goals and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Share Units, in
accordance with the terms of the Award Agreement. The provisions of Restricted
Shares or Restricted Share Units need not be the same with respect to each
Participant.
(b) Awards and Certificates.
(1) Except as otherwise provided below in Section 9(c) hereof, (i) each
Participant who is granted an award of Restricted Shares may, in the Company’s
sole discretion, be issued a share certificate in respect of such Restricted
Shares; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award. The Company may
require that the share certificates, if any, evidencing Restricted Shares be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and that, as a condition of any award of Restricted Shares, the
Participant shall have delivered a share transfer form, endorsed in blank,
relating to the Shares covered by such award. Certificates for unrestricted
Common Shares may, in the Company’s sole discretion, be delivered to the
Participant only after the Restricted Period has expired without forfeiture in
respect of such Restricted Shares.
(2) With respect to Restricted Share Units, at the expiration of the Restricted
Period, share certificates in respect of the Common Shares underlying such
Restricted Share Units will, in the Company’s sole discretion, be delivered to
the Participant, or his legal representative, in a number equal to the number of
Common Shares underlying the Restricted Share Units.
(3) Notwithstanding anything in the Plan to the contrary, any Restricted Shares
or Restricted Share Units (at the expiration of the Restricted Period) may, in
the Company’s sole discretion, be issued in uncertificated form.
(4) Further, notwithstanding anything in the Plan to the contrary, with respect
to Restricted Share Units, at the expiration of the Restricted Period, Shares
shall promptly be issued to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance shall in any event be made no later than
March 15th of the calendar year following the year of vesting or within other
such period as is required to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code.
(c) Restrictions and Conditions. The Restricted Shares and Restricted Share
Units granted pursuant to this Section 9 shall be subject to any restrictions or
conditions as determined by the Administrator at the time of grant or, subject
to Section 409A of the Code where applicable, thereafter. Except as provided in
the applicable Award Agreement, the Participant shall generally have the rights
of a shareholder of the Company with respect to Restricted Shares during the
Restricted Period, including the right to vote such shares and to receive any
dividends declared with respect to such shares. The Participant shall generally
not have the rights of a shareholder with respect to Common Shares subject to
Restricted Share Units during the Restricted Period; provided, however, that,
subject to Section 409A of the Code, an amount equal to dividends declared
during the Restricted Period with respect to the number of Common Shares covered
by Restricted Share Units may, to the extent set forth in an Award Agreement, be
provided to the Participant.
(d) Termination of Employment or Service. Subject to Section 3(f) hereof, the
rights of Participants granted Restricted Shares or Restricted Share Units upon
termination of employment or service with the Company and all Affiliates thereof
for any reason during the Restricted Period shall be set forth in the Award
Agreement.


Section 10. Other Share-Based Awards.


Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Shares, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards under the Plan. Any
dividend or dividend equivalent awarded hereunder shall be subject to the same
restrictions, conditions and risks of forfeiture as the underlying Award.
Subject to the provisions of the Plan, the Administrator shall have sole and
complete authority to determine the individuals to whom and the time or times at
which such Other Share-Based Awards shall be granted, the number of Common
Shares to be granted pursuant to such Other Share-Based Awards, the manner in
which such Other Share-Based Awards shall be settled (e.g., in Common Shares,
cash or other property), the conditions to the vesting and/or payment or
settlement of such Other Share-Based Awards (which may include, but not be
limited to, achievement of pre-established Performance Goals or other
performance goals) and all other terms and conditions of such Other Share-Based
Awards.


Section 11. Share Bonuses.


In the event that the Administrator grants a Share Bonus, the Shares
constituting such Share Bonus shall, as determined by the Administrator, be
evidenced in uncertificated form or by a book entry record or a certificate
issued in the name of the Participant to whom such grant was made and delivered
to such Participant as soon as practicable after the date on which such Share
Bonus is payable.


Section 12. Cash Awards.


The Administrator may grant awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. Cash
Awards may be granted with value and payment contingent upon the achievement of
pre-established Performance Goals or other performance goals.


Section 13. Rollover Awards


Effective as of the Effective Time, the Company shall issue Awards (the
“Rollover Awards”) in connection with the assumption by the Company of certain
stock options, restricted stock units and performance-based restricted stock
units and any other equity-based awards under the Prior Sirona Plans outstanding
as of immediately before the Effective Time (collectively, the “Sirona Awards”).
Notwithstanding any other provision of the Plan to the contrary, (i) the
exercise price per share and number of Common Shares covered by each Rollover
Award shall be determined by the Company in accordance with the formula
prescribed in the Merger Agreement, and (ii) the vesting and other terms and
conditions of each Rollover Award will be substantially the same as the vesting
and other terms and conditions of the corresponding Sirona Award.


Section 14. Special Provisions Regarding Certain Awards.


The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may, to the extent
required to qualify as performance-based compensation under Section 162(m) of
the Code, be subject to the achievement of performance criteria based upon one
or more Performance Goals and to certification of such achievement in writing by
the Committee. The Committee may in its discretion reduce the amount of such
Awards that would otherwise become exercisable and/or payable upon achievement
of such Performance Goals and the certification in writing of such achievement,
but may not increase such amounts. Any such Performance Goals shall be
established in writing by the Committee not later than the time period
prescribed under Section 162(m) of the Code and the regulations thereunder.
Notwithstanding anything set forth in the Plan to contrary, all provisions of
such Awards which are intended to qualify as performance-based compensation
under Section 162(m) of the Code shall be construed in a manner to so comply.


Section 15. Change in Control Provisions.


(a) If a Change in Control occurs and a Participant’s employment or service is
terminated by the Company, its successor or an Affiliate thereof without Cause
or by the Participant for Good Reason on or after the effective date of the
Change in Control but prior to twenty-four (24) months following the Change in
Control, then: (i) any unvested or unexercisable portion of any Award carrying a
right to exercise shall become fully vested and exercisable; and (ii) the
restrictions, deferral limitations, payment conditions and forfeiture conditions
applicable to an Award granted under the Plan shall lapse and such Awards shall
be deemed fully vested and any performance conditions imposed with respect to
such Awards shall be deemed to be achieved at the target level of performance.
(b) Notwithstanding the foregoing provisions of this Section 15, with respect to
each outstanding Award that is not assumed or substituted in connection with a
Change in Control, then immediately prior to the occurrence of the Change in
Control: (i) any unvested or unexercisable portion of any Award carrying a right
to exercise shall become fully vested and exercisable; and (ii) the
restrictions, deferral limitations, payment conditions and forfeiture conditions
applicable to an Award granted under the Plan shall lapse and such Awards shall
be deemed fully vested and any performance conditions imposed with respect to
such Awards shall be deemed to be achieved at the target level of performance.
(c) For purposes of this Section 15, Awards shall be considered assumed or
substituted for if, upon the occurrence of a Change in Control after which there
will be a generally recognized U.S. public market for (1) the Common Shares, (2)
common stock for which Common Shares are exchanged, or (3) the common stock of a
successor or acquirer entity or any direct or indirect parent thereof (such
publicly traded stock, “Public Shares”), the then outstanding Awards are
assumed, exchanged or substituted for by a successor or acquirer entity or any
direct or indirect parent thereof such that following the Change in Control, the
Awards relate to such Public Shares and, except as otherwise provided by this
Section 15, remain subject to such terms and conditions that were applicable to
the Awards prior to the Change in Control.
(d) Notwithstanding any other provision of the Plan, in the event that each
outstanding Award is not assumed or substituted in connection with a Change in
Control and except as would otherwise result in adverse tax consequences under
Section 409A of the Code, the Administrator may, in its discretion, provide that
each Award shall, immediately upon the occurrence of the Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess (if any) of the consideration paid per Common Share in the Change
in Control over the exercise or purchase price per Common Share subject to the
Award multiplied by (ii) the number of Common Shares granted under the Award.
Without limiting the generality of the foregoing, in the event that the
consideration paid per Common Share in the Change in Control is less than or
equal to the exercise or purchase price per Common Share subject to the Award,
then the Administrator may, in its discretion, cancel such Award without any
consideration upon the occurrence of a Change in Control.


Section 16. Amendment and Termination.


The Board may amend, alter or terminate the Plan at any time, but no amendment,
alteration, or termination shall be made that would impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. Unless the Board determines otherwise, the Board shall obtain approval
of the Company’s shareholders for any amendment to the Plan that would require
such approval in order to satisfy the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards as performance-based compensation under Section 162(m) of the Code), any
rules of the stock exchange on which the Common Shares are traded or other
applicable law. The Administrator may amend the terms of any Award theretofore
granted, prospectively or retroactively, but, subject to Section 5 of the Plan
and the immediately preceding sentence, no such amendment shall impair the
rights of any Participant without his or her consent.










Section 17. Unfunded Status of Plan.


The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.


Section 18. Withholding Taxes.


Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, the minimum amount of any such applicable
taxes required by law to be withheld with respect to the Award (or such other
amount that will not cause adverse accounting consequences for the Company and
is permitted under applicable withholding rules promulgated by the Internal
Revenue Service or other applicable governmental entity). The obligations of the
Company under the Plan shall be conditional on the making of such payments or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Participant. Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy the
applicable withholding tax requirements related thereto. Whenever Shares or
property other than cash are to be delivered pursuant to an Award, the Company
shall have the right to require the Participant to remit to the Company in cash
an amount sufficient to satisfy the related taxes to be withheld and applied to
the tax obligations; provided, however, that, with the approval of the
Administrator (which approval may be granted or withheld in its sole discretion
and may but need not be applied on a uniform or consistent basis), a Participant
may satisfy the foregoing requirement by either (i) electing to have the Company
withhold from delivery of Shares or other property, as applicable, or (ii)
delivering already owned unrestricted Common Shares, in each case, having a
value equal to the applicable taxes to be withheld and applied to the tax
obligations (with any fractional share amounts resulting therefrom settled in
cash). Such withheld or already owned and unrestricted Common Shares shall be
valued at their Fair Market Value on the date on which the amount of tax to be
withheld is determined. Such an election may be made with respect to all or any
portion of the Shares to be delivered pursuant to an award. The Company may also
use any other method of obtaining the necessary payment or proceeds, as
permitted by law, to satisfy its withholding obligation with respect to any
Award.
Section 19. Transfer of Awards.


No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition of, or creation of a security interest in or lien on, any Award or
any agreement or commitment to do any of the foregoing (each, a “Transfer”) by
any holder thereof will be valid, except as otherwise expressly provided in an
Award Agreement or with the prior written consent of the Administrator, which
consent may be granted or withheld in the sole discretion of the Administrator.
Any other purported Transfer of an Award or any economic benefit or interest
therein shall be null and void ab initio, and shall not create any obligation or
liability of the Company, and any Person purportedly acquiring any Award or any
economic benefit or interest therein transferred in violation of the provisions
of this Section 18 shall not be entitled to be recognized as a holder of any
Common Shares or other property underlying such Award. Unless otherwise
determined by the Administrator, an Option may be exercised, during the lifetime
of the Participant, only by the Participant or, during any period during which
the Participant is under a legal disability, by the Participant’s guardian or
legal representative.


Section 20. Continued Employment or Service.


The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Subsidiary or
Affiliate thereof, as the case may be, nor shall it interfere in any way with
the right of the Company or any Subsidiary or Affiliate thereof to terminate the
employment or service of any of its Eligible Recipients at any time.








Section 21. Effective Date.


The Board of Directors of Old DENTSPLY adopted the Plan on November 30, 2015
(the “Effective Date”). The Plan will become effective as of the Effective Time
subject to prior approval by the shareholders of Old DENTSPLY. The Plan will not
become effective if the Merger Agreement is terminated before the Merger is
consummated or the shareholders of Old DENTSPLY do not approve the Plan.


Section 22. Term of Plan.


No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards granted before such tenth anniversary may
extend beyond that date.


Section 23. Securities Matters and Regulations.


(a) Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Common Shares with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws and Delaware law, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Administrator in its sole discretion. The
Administrator may require, as a condition of the issuance and delivery of
certificates evidencing Common Shares pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations, and that such
certificates bear such legends, as the Administrator, in its sole discretion,
deems necessary or advisable.
(b) Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Shares issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Shares, no such
Award shall be granted or payment made or Common Shares issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the Administrator.
(c) In the event that the disposition of Common Shares acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Shares shall be restricted against transfer to the extent required by the
Securities Act of 1933, as amended, or regulations thereunder, and the
Administrator may require a Participant receiving Common Shares pursuant to the
Plan, as a condition precedent to receipt of such Common Shares, to represent to
the Company in writing that the Common Shares acquired by such Participant is
acquired for investment only and not with a view to distribution.


Section 24. No Fractional Shares.


No fractional Common Shares shall be issued or delivered pursuant to the Plan.
The Administrator shall determine whether cash, other Awards, or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.


Section 25. Beneficiary.


A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.


Section 26. Paperless Administration.


In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.


Section 27. Severability.


If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.


Section 28. Clawback.


Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation, stock exchange listing
requirement or Company Award Agreement or policy, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any Award
Agreement or policy adopted by the Company pursuant to any such law, government
regulation, stock exchange listing requirement or otherwise).


Section 29. Section 409A of the Code.


The Plan as well as payments and benefits under the Plan are intended to be
exempt from or, to the extent subject thereto, to comply with, Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, a Participant shall not be
considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section409A of the Code. The Company makes no
representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section409A of the Code from applying to any such
payment. Each Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section409A of the Code.


Section 30. Governing Law.


The Plan and all determinations made and actions taken pursuant thereto shall be
governed by the laws of the State of Delaware without regard to conflicts of
laws principles.




1

